United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1239
Issued: August 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 12, 2015 appellant filed a timely appeal of an April 15, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether OWCP abused its discretion by denying appellant’s request for an
attendant’s allowance.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances as
previously set forth are incorporated herein by reference. The relevant facts are as follows.
Appellant, a 50-year-old claims examiner, filed a claim for an occupational disease (Form
CA-2) on May 21, 2001, claiming that he developed degenerative disc disease and a herniated
nucleus pulposus causally related to factors of his federal employment. OWCP accepted his
claim for degenerative disc disease and L4-5 hemilaminotomy with discectomy, major
depressive disorder, recurrent and lumbar laminectomy, and herniated nucleus pulposus at L4-5.
Appellant stopped work on April 9, 2001 due to his accepted lower back conditions and returned
to light duty for four hours per day on August 4, 2001. OWCP accepted that he sustained a
recurrence of his work-related disability on December 5, 2001.
In a report dated June 28, 2002, Dr. Arnold A. Zeal, Board-certified in neurosurgery,
advised that he had performed a June 22, 2001 L4-5 laminectomy and discectomy on appellant,
noting that his symptoms were presently extremely vague and unspecific. He further advised
that he arises with minimal difficulty and walks well in a normal fashion. Dr. Zeal reported that
appellant was able to walk on his toes heels without any paresis.
Appellant submitted an August 1, 2002 Form EN-1090 reimbursement questionnaire,
completed by Dr. Manual Portalatin, a Board-certified orthopedic surgeon, who advised that
appellant required assistance driving short distances, dressing himself, bathing himself, getting
out of bed for two to three hours per day, and exiting doors. Dr. Portalatin stated that appellant
was able to stand or walk on his own for only 10 to 20 seconds, was unable to sit for more than
20 seconds, and spent most of his day lying down. He further stated that appellant’s wife, who
performed the duties of a personal attendant, helped appellant dress, shave, walk, and perform
toilet functions.
By letter dated August 8, 2002, appellant requested reimbursement for expenses and for
attendant allowance, retroactive to the date of his recurrence of his temporary total disability.3
By decision dated March 6, 2003, OWCP denied appellant’s request for reimbursement
for the services of an attendant as of November 2001.
Appellant appealed to the Board. By decision dated March 30, 2005,4 the Board affirmed
OWCP’s March 6, 2003 decision. The Board found that the evidence of record did not establish
that appellant’s wife met the regulatory requirements to qualify as an attendant and did not
establish that she was a home health aide, licensed nurse, or similarly trained individual.5 The
2

Docket No. 03-0727 (issued February 10, 2003); Docket No. 03-1005 (issued March 30, 2005); Docket No. 091779 (issued June 15, 2010).
3

The record reflects that appellant’s date of recurrence was December 1, 2001.

4

Supra note 2.

5

20 C.F.R. § 10.314.

2

Board further found that the evidence submitted by appellant showed that his wife did not fulfill
the statutory requirements of an attendant subsequent to his surgery. Appellant performed
domestic and housekeeping chores such as cooking, cleaning, doing the laundry, or providing
transportation services which are generally accepted by Board precedent. The Board determined
that he did not establish that his wife was assisting him in maintaining his daily existence; i.e.,
helping him walk, eat meals, bathe, and dress, pursuant to medical requirements. The Board
further found that appellant failed to provide medical evidence sufficient to support the necessity
of a personal attendant.
On December 7, 2004 OWCP determined that appellant’s actual earnings as a part-time
driver for the Hertz Rental Car company fairly and reasonably represented his wage-earning
capacity.
In a report dated December 16, 2012, Dr. Portalatin advised that he had been treating
appellant for approximately 17 years. He reported that appellant had degenerative disc disease,
an accepted condition, and was also experiencing cervical pain and left upper extremity
radiculopathy at the C7 level, which he considered a progression of his degenerative disc disease.
Dr. Portalatin noted that degenerative disc disease is a progressive condition involving the
cervical, thoracic, lumbar, and sacral coccygeal areas of the spine. He opined that appellant
needed an evaluation of his left upper extremity as soon as possible, as a previous delay had
resulted in a permanent atrophy of his lower extremity muscles.
Dr. Portalatin opined that, due to the progression of his degenerative disc disease,
appellant needed immediate assistance for his daily living activities. He advised that he had been
dependent on his wife to help him bathe and dress on a daily basis since January 2009 and
requested that his wife be authorized as his assistant for activities of daily living.
By letter dated January 7, 2013, OWCP advised appellant that it required additional
information from him and his treating physician in order to determine whether it could authorize
payment for services of an attendant. It noted that 20 C.F.R. § 10.314 allowed payment for
services of an attendant where medical documentation supported that he required assistance to
care for basic personal care needs. OWCP advised that services must be rendered by a home
health aide, licensed practical nurse or similarly trained individual. It attached a Form CA-1090
for appellant’s treating physician to complete and submit so that he could explain and support,
with medical reasons, the necessity for an attendant.
On January 11, 2013 appellant completed OWCP’s questionnaire and noted that his wife
had retired from the Veterans Administration on May 31, 2008, as a licensed practical nurse, and
had the skill sets necessary to be an attendant.
In handwritten responses to OWCP’s questionnaire dated January 14, 2013, Dr. Portalatin
asserted on the Form CA-1090 that appellant required the services of an attendant on a daily
basis from 8:00 a.m. to 8:00 p.m. He advised that appellant’s activities of daily living were
getting more difficult to accomplish due to poor balance, stamina, and ambulation.
By decision dated March 29, 2013, OWCP denied appellant’s request for attendant’s
services. It found that the evidence he submitted did not clearly indicate his inability to take care

3

of his basic, personal needs and personal care services for assistance in feeding, bathing and/or
using the toilet; did not clearly explain how and why an attendant was needed; and did not
indicate the need for an attendant was specifically due to his accepted conditions of lumbar
degenerative disc disease at L4-5 and/or major depressive disorder, current.
By letter dated August 1, 2013, appellant requested reconsideration of the March 29,
2013 decision.
In a June 19, 2013 report, received by OWCP on August 5, 2013, Dr. Portalatin advised
that he was amending his attendant’s allowance form, indicating that appellant required an
attendant because he was severely limited in ambulation due to his numerous, accepted medical
problems. He noted that he had recently contracted an additional condition, a complex
medication schedule affecting appellant’s sensorium, which contributed to his disability. In the
attached June 19, 2013 Form CA-1090, Dr. Portalatin advised that appellant required assistance
with traveling, walking, feeding, dressing, bathing, and getting in and out of a bathtub.
In a July 4, 2013 report, Dr. Portalatin noted that appellant had undergone several
material changes to accepted conditions of lumbar degenerative disc disease and depressive
disorder. He advised that appellant had experienced a progression of his disease, both
objectively and subjectively, with a history of stiffness, antalgic gait poor balance, and pain with
ambulation during the past eight months. Dr. Portalatin reported that a review of his magnetic
resonance imaging (MRI) scans showed material changes between the MRI scan he underwent
on May 5, 2009 and one he underwent on July 30, 2010. He noted that the July 30, 2010 MRI
scan showed minimal posterior bulging of the disc material without significant stenosis and mild
hypertrophic changes of the facet; and minimal posterior bulging of the L5-S1 disc, with mild
narrowing of the neural foramina, bilaterally, due to hypertrophic changes of the facets.
Dr. Portalatin advised that appellant had objective decrease sensation below the knees as well as
decrease on his right knee and ankle reflexes. He noted that these findings, coupled with
unsteady antalgic gait and a positive Romberg test, suggested a progression of his
proprioception. In addition, Dr. Portalatin noted psychiatric evidence, which indicated that his
depression was decompensating.
By decision dated August 27, 2013, OWCP denied modification of the March 29, 2013
decision. It advised that Dr. Portalatin did not provide a clear opinion based on objective
examination findings which explained how and why appellant required an attendant, specifically
due to the accepted conditions of lumbar degenerative disc disease at L4-5 and major depression.
OWCP noted Dr. Portalatin’s assertion that the effects of medication had become a contributing
factor, but found that he provided no further explanation as to what types of medication appellant
was taking, for what condition it was prescribed and whether it was required as a result of the
work injury or another nonwork-related medical condition.
Dr. Portalatin submitted reports dated September 27 and October 21, 2013,
September 15, 2014, and January 5, 2015, in which he stated findings on examination and
indicated that appellant was experiencing low back pain, had diabetes, and was having trouble
managing his moods and medication intake.

4

In an amended CA-1090 form report dated February 14, 2014, Dr. Portalatin made the
following annotations. He noted “when on medication” beside the checked box indicating that
appellant could travel assisted; stated “use of a cane” beside the checked box indicating that
appellant could walk assisted; checked a box indicating that appellant could not feed himself at
all; stated “pants, shirt and socks” beside the checked box indicating that appellant could dress
himself assisted; and stated “getting in and out of tub” beside the checked box indicating that
appellant could bathe himself assisted. In addition, Dr. Portalatin amended the number of hours
out of bed from eight hours to one hour; added four hours per day for getting out of doors
unassisted; and wrote “no exercise due to job[-]related accepted physical condition.” He also
advised that appellant was not able to feed himself due to adequate dexterity. Dr. Portalatin
reported that appellant was unable to do activities of daily living if not taking pain medications.
He also advised that appellant required the services of an attendant seven days a week from 8:00
a.m. to 8:00 p.m.
By letter dated March 21, 2014, received by OWCP on March 26, 2014, appellant
requested reconsideration of the March 29, 2013 decision.
In a nonmerit decision dated May 5, 2014, OWCP denied reconsideration.
By letter dated June 2, 2014, received by OWCP on June 6, 2014, appellant requested
reconsideration.
In a nonmerit decision dated July 2, 2014, OWCP denied reconsideration.
By letter dated July 17, 2014, received by OWCP on July 21, 2014, appellant requested
reconsideration.
In a nonmerit decision dated October 8, 2014, OWCP denied reconsideration.
In an October 30, 2014 memorandum, an OWCP claims examiner advised that he had
spoken with appellant on the telephone. Appellant asserted that OWCP had not addressed
Dr. Portalatin’s February 14, 2014 form report in any of the recent reconsideration decisions.
The claims examiner informed appellant that his file would be reviewed.
By letter dated November 21, 2014, OWCP advised appellant that it was reopening his
claim for an attendant’s allowance for a review of the merits including a review of
Dr. Portalatin’s February 14, 2014 amended report. Although it had denied his prior requests for
reconsideration by nonmerit decisions dated May 5, July 2, and October 8, 2014, OWCP
determined that Dr. Portalatin’s new report constituted evidence which was substantially
different from his original report. OWCP therefore informed appellant that it would proceed
with a merit review of his request for reconsideration.
In a merit decision dated April 15, 2015, OWCP reiterated that Dr. Portalatin’s
February 14, 2014 amended Form CA-1090 constituted new, relevant medical evidence which
warranted a merit review. It found, however, that this report was not sufficient to establish
appellant’s entitlement to an attendant. OWCP noted that Dr. Portalatin had submitted numerous
handwritten statements on the amended Form CA-1090, which described appellant’s ability, or
lack thereof, to perform various tasks. It, however, denied appellant’s request for an attendant’s
5

allowance, finding that Dr. Portalatin provided no objective findings or medical rationale to
support these statements.
LEGAL PRECEDENT
FECA provides for an attendant’s allowance under section 8111(a). OWCP may pay an
employee who has been awarded compensation an additional sum of not more than $1,500.00 a
month when it finds that the service of an attendant is necessary constantly because the employee
is totally blind or has lost the use of both hands or both feet or is paralyzed and unable to walk or
because of other disability resulting from injury making him or her so helpless as to require
constant attendance.6
According to 20 C.F.R. § 10.314, in the exercise of discretion afforded by 5 U.S.C.
§ 8111, the cost of providing attendant’s services will be paid by OWCP under 5 U.S.C. § 8103,
for personal care services that have been determined to be medically necessary and are provided
by a home health aide, licensed practical nurse or similarly trained individual. 5 U.S.C.
§ 8103(a) provides for the furnishing of services, appliances and supplies prescribed or
recommended by a qualified physician which OWCP, under authority delegated by the
Secretary, considers likely to cure, give relief, reduce the degree or the period of disability or aid
in lessening the amount of monthly compensation.7 In interpreting section 8103(a), the Board
has recognized that OWCP has broad discretion in approving services provided under FECA to
ensure that an employee recovers from his or her injury to the fullest extent possible in the
shortest amount of time.8 OWCP has administrative discretion in choosing the means to achieve
this goal and the only limitation on its authority is that of reasonableness.9
The Board has held that OWCP may pay an attendant’s allowance upon a finding that a
claimant has established the need of constant care. The claimant is not required to need aroundthe-clock care, he or she has only to have a continually recurring need for assistance in personal
matters. The attendant’s allowance, however, is not intended to pay an attendant for
performance of domestic and housekeeping chores such as cooking, cleaning, doing the laundry
or providing transportation services. It is intended to pay an attendant for assisting a claimant in
his personal needs such as dressing, bathing or using the toilet.10
A claimant bears the burden of proof to establish by competent medical evidence that he
or she requires attendant care within the meaning of FECA.11 An attendant’s allowance is not
6

5 U.S.C. § 8111(a).

7

Id. at § 8103(a).

8

Dale E. Jones, 48 ECAB 648, 649 (1997).

9

Daniel J. Perea, 42 ECAB 214, 221 (1990) (holding that abuse of discretion by OWCP is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or administrative actions which are
contrary to both logic and probable deductions from established facts).
10

Nowling D. Ward, 50 ECAB 496 (1999).

11

Bonnie M. Schreiber, 46 ECAB 989 (1995).

6

granted simply upon the request of a disabled employee or upon the request of his or her
physicians. The need for attendant care must be established by rationalized medical opinion
evidence.12
ANALYSIS
The Board finds that OWCP did not abuse its discretion by denying appellant’s request
for an attendant’s allowance in its merit decision dated April 15, 2015.
Initially, the Board notes that OWCP conducted the April 15, 2015 merit review, on its
own motion, more than one year following the most recent decision reviewing the merits of the
case on August 27, 2013. Section 8128(a) of FECA vests OWCP with discretionary authority to
determine whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”13
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607(a) provides that
an application for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.14
After appellant called OWCP on October 30, 2014 and requested that his request for
attendant’s allowance be reviewed again, based upon Dr. Portalatin’s February 14, 2014 form
report, which was previously of record, OWCP chose to reopen the August 27, 2013 merit
decision.15 The Board notes that appellant did not formally file a request for reconsideration;
rather OWCP reopened this case for merit review on its own motion. This factual circumstance
is distinguished from the Board’s finding in L.D.16 Wherein the Board found that OWCP had
abused its discretion by denying an untimely formal request for reconsideration under 5 U.S.C.
12

See W.J., Docket No. 14-0376 (issued May 15, 2014).

13

5 U.S.C. § 8128(a).

14

20 C.F.R. § 10.607(a).

15

The Board notes that OWCP regulations also require that a request for reconsideration be made in writing.
Appellant should have been informed that his request for further review should be made in writing. See 20 C.F.R.
§ 10.606.
16

Docket No. 15-0865 (issued October 6, 2015). As the Board explained in L.D., OWCP will consider an
untimely application only if the application demonstrates clear evidence of error on the part of it in its most recent
merit decision. The proper standard of review for an untimely reconsideration request is the clear evidence of error
standard.

7

§ 8128(a), rather than under the clear evidence of error standard relative to untimely
reconsideration requests. OWCP did not abuse its discretion by reviewing the case on its merits,
as its authority to do so rests in section 8128(a).17
The Board affirms OWCP’s denial of appellant’s request for an attendant allowance. The
Board finds that OWCP did not abuse its discretion by finding that appellant has not submitted
rationalized medical evidence to support that he requires constant care. Appellant’s request for
an attendant’s allowance was supported by several reports from his treating physician,
Dr. Portalatin. In his December 16, 2012 report, Dr. Portalatin related that, due to progression of
appellant’s degenerative disc disease, appellant needed immediate assistance for his daily living
activities. He noted that appellant had been dependent on his wife to help him bathe and dress
since January 2009. In subsequent reports dated January 14 and June 19, 2013, Dr. Portalatin
related that appellant had difficulty with ambulation, and had a complex medication schedule
affecting his sensorium. Thereafter on July 4, 2013 Dr. Portalatin related that appellant had
several material changes to his accepted conditions of lumbar degenerative disc disease and
depressive disorder. He then related that appellant’s July 30, 2010 MRI scan showed minimal
posterior bulging of the disc material without significant stenosis and mild hypertrophic changes
of the facet; and minimal posterior bulging of the L5-S1 disc, with mild narrowing of the neural
foramina, bilaterally, due to hypertrophic changes of the facets. Dr. Portalatin never explained
how these minimal objective findings would have caused the severe limitations in daily activities
he outlined in his February 14, 2014 report, including appellant’s inability to feed himself, dress
unassisted, leave his bed for more than an hour at a time, or perform any exercise. The Board
finds that Dr. Portalatin’s reports do not provide the medical rationale necessary to establish that
appellant requires constant care.18
Finally, while Dr. Portalatin explained that appellant required attendant care due to
medications, he never explained, with medical rationale, how or why a specific medication
would cause the limitations in daily living he listed in his February 14, 2014 report, or why
appellant could not administer his medications himself.19
Dr. Portalatin did not show that appellant belonged to the same class of claimants
described by section 8111 of FECA, and therefore required an attendant’s constant care.20
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
17

Supra note 13.

18

See E.L., Docket No. 12-791 (issued August 29, 2012).

19

See Richard E. Simpson, Docket 04-04-14 (issued May 3, 2004). In the Simpson case the Board found an
uncontroverted medical need for administration of medication due to dementia.
20

J.G., Docket No. 09-1497 (issued May 18, 2010). 5 U.S.C. § 8111 (a) provides that OWCP may pay an
employee who has been awarded compensation an additional sum of not more than $1,500.00 a month when it finds
that the service of an attendant is necessary constantly because the employee is totally blind or has lost the use of
both hands or both feet or is paralyzed and unable to walk or because of other disability resulting from injury
making him or her so helpless as to require constant attendance.

8

CONCLUSION
The Board finds that OWCP did not abuse its discretion by denying appellant’s request
for an attendant’s allowance.
ORDER
IT IS HEREBY ORDERED THAT the April 15, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 22, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

